 1 ANDREW SCHUPANITZ (CSBN 315850)
   U.S. Department of Justice
 2 Antitrust Division
   450 Golden Gate Avenue
 3
   Box 36046, Room 10-0101
 4 San Francisco, CA 94102
   andrew.schupanitz@usdoj.gov
 5 Telephone: (415) 934-5300

 6 Attorney for the United States of America

 7
                                     UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11
     UNITED STATES OF AMERICA                            NO. CR 18-00203 EMC
12
                                                         [PROPOSED] ORDER EXCLUDING TIME
13                                                       FROM COMPUTATION UNDER THE SPEEDY
                   v.
                                                         TRIAL ACT, 18 U.S.C. § 3161, ET SEQ.
14
     CHRISTOPHER LISCHEWSKI,
15
                            Defendant.
16

17

18          The parties appeared before this Court on October 24, 2018 for a status hearing in the above-
19 captioned matter. The parties stipulated to exclude time under the Speedy Trial Act from October 24,

20 2018 to November 4, 2019, the date of trial.

21          The Court finds that the ends of justice served by granting this request outweigh the best interest
22 of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). For the reasons stated

23 on the record, failing to exclude the time between October 24, 2018 and November 4, 2019 would

24 unreasonably deny the defendant reasonable time necessary for effective preparation, taking into

25 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

26          Based on these findings, IT IS HEREBY ORDERED that the time period from October 24, 2018
27 //

28
     ORDER EXCLUDING TIME UNDER SPEEDY TRIAL ACT
     No. CR 18-00203 EMC                    1
 1 to November 4, 2019 is excluded from computation under the Speedy Trial Act, 18 U.S.C.

 2 §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

 3         IT IS SO ORDERED.

 4

 5 DATED:_________________
          October 26, 2018                           ____________________________________
                                                     HONORABLE EDWARD M. CHEN
 6                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER EXCLUDING TIME UNDER SPEEDY TRIAL ACT
     No. CR 18-00203 EMC                    2
